Mr. Jack Jarrett Deputy Director Arkansas Judicial Department Justice Building Little Rock, AR  72201
Dear Mr. Jarrett:
This office acknowledges receipt of your request that this office issue an "Opinion of Counsel" letter in connection with a lease-purchase agreement which has been entered into between your Department and The Equity Resources Group.
According to the information you have provided us the lessor has installed an electronic telephone system in the Judicial Department Offices located in the Justice Building and the Executive Office Building.
You have also informed us that the lease-purchase agreement was not entered into as a result of competitive bidding.  Before we can issue an "Opinion of Counsel" letter, we must determine whether the Judicial Department is exempt from the bidding requirements of the Arkansas Purchasing Law, Act 482 of 1979, as amended; Ark. Stat. Ann. 14-233 et seq.
Ark. Stat. Ann. 14-240(M) provides:
   Exempt Agencies means the Constitutional Departments of State, including the Legislative Council and the Legislative Audit Committee.
Based upon the following analysis it is the opinion of this office that the Judicial Department is an exempt agency.  The Supreme Court is an exempt agency because it is a constitutional department created by Article 7, Judicial Department, Arkansas Constitution.  The Supreme Court has general superintending control over all inferior courts of law and equity.  Arkansas Constitution Article 7, Section 4.  The Judicial Department was created by Act 496 of 1965 to provide the personnel to assist the Supreme Court in supervising the lower courts, and in carrying out the Supreme Court's non-judicial functions.  The Chief Justice is the administrative director of the Judicial Department.  Ark. Stat. Ann. 22-142 (1985 Cum. Supp.). Because the Judicial Department is integrally related to the work of the Supreme Court, it should be treated as an exempt agency within the meaning of the Arkansas Purchasing Law.
Thus, this office will issue an "Opinion of Counsel" letter that the aforesaid lease has been properly entered into by an agency which is exempt from the bidding requirements of the Arkansas Purchasing Law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.